UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
RONALD HOLASSIE,                             )
                                             )
              Plaintiff,                     )
                                             )
        v.                                   )       Civil Action No. 16-cv-2053 (TSC)
                                             )
DISTRICT OF COLUMBIA,                        )
                                             )
              Defendant.                     )
                                             )

                           AMENDED MEMORANDUM OPINION 1

        Plaintiff Ronald Holassie, a former lifeguard with the District of Columbia Department of

Parks and Recreation (“DPR”), has sued the District of Columbia, alleging that it discriminated

against him, retaliated against him and created a hostile work environment in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”) and the

D.C. Human Rights Act, as amended, D.C. Code §§ 2–1401.01 et seq. (“DCHRA”) (Count I),

and retaliated against him in violation of the D.C. Whistleblower Protection Act (“WPA”), D.C.

Code §§ 1–615.51 et seq. (Count II). Holassie also brings an invasion of privacy claim. (Count

III).

        DPR moves, pursuant to Federal Rule of Civil Procedure 56, for summary judgment.

ECF No. 42. For the reasons set forth below, the court will GRANT the motion, in part, and

DENY the motion, in part. 2



1
 This Amended Memorandum Opinion replaces the court’s October 15, 2019, opinion. See
ECF No. 57. An accompanying Order will replace the October 15, 2019 Amended Order. See
ECF No. 58.
2
   Holassie opposes summary judgment only as to his Title VII, DCHRA, and WPA claims; he
does not address the District’s motion as to his invasion of privacy claim. Therefore, the court
treats the District’s argument as to the invasion of privacy claim as conceded. See Hopkins v.


                                                 1
                                      I. BACKGROUND

       In May 2006, Carmen Jean-Baptiste, Holassie’s mother, began working as a lifeguard at

DPR’s Takoma Aquatic Center. Byrd v. Dist. of Columbia, 807 F. Supp. 2d 37, 52 (D.D.C.

2011). In 2007, Jean-Baptiste sued the District of Columbia, claiming that, during her

employment, she experienced sexual harassment, a hostile work environment, and was

wrongfully and retaliatorily terminated. Jean-Baptiste v. Dist. of Columbia, 11-cv-1587-RCL,

ECF No. 51. In 2012, a jury awarded Jean-Baptiste $3.5 million and returned an addendum

recommending that DPR “begin an EEO training program for all DPR managers,” revise its

policies regarding the handling of complaints, and conduct an internal audit of compliance with

DPR policies. Id., ECF No. 185. Jean-Baptiste ultimately settled her lawsuit, and the case was

dismissed in January 2014. Id., ECF Nos. 254–55.

A. Holassie’s Employment with DPR

       In 2012, two years before the settlement in his mother’s case, Holassie began working for

DPR as a summer lifeguard at Wilson Aquatic Center. ECF No. 44, Pls. Ex. M, Resp. to

Interrog. No. 5. He then worked at Takoma Aquatic Center as a summer lifeguard in 2013 and

2014. Id. According to Holassie, between 2012 and 2014 (the year his mother settled her

lawsuit), he had no “significant” negative interactions with supervisors or co-workers, negative

performance reviews, or mediation meetings with management. Id.




Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well
understood in this Circuit that when a plaintiff files an opposition to a dispositive motion and
addresses only certain arguments raised by the defendant, a court may treat those arguments that
the plaintiff failed to address as conceded.”) (citing FDIC v. Bender, 127 F.3d 58, 67–68 (D.C.
Cir. 1997)); see also Hajjar–Nejad v. George Washington Univ., 37 F. Supp. 3d 90, 128 (D.D.C.
2014) (“[A] Plaintiff is not entitled to rely on the allegations in h[er] Complaint to create a
genuine issue of material fact at the summary judgment stage.”) (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986)).



                                                2
        Holassie alleges that in the summer of 2015, in retaliation for his mother’s lawsuit, DPR

began discriminating against him and creating a hostile work environment. ECF No. 19, Am.

Compl. ¶ 13; Pls. Resp. to Defs. SOF ¶¶ 1–3; Pls. Ex. M, Pls. Resp. to Interrog. No. 5. Holassie

claims that DPR subjected him to “numerous hostile meetings,” supervisors yelled at him, and

supervisors and co-workers harassed him. Pls. Ex. L, Pls. Resp. to Interrog. No. 4 at 4–5; Am.

Compl. ¶ 30. He further alleges that:

    •   On June 9, 2015, he was selected for three lifeguard skills performance audits. Pls. Ex.
        L, Pls. Resp. to Interrog. No. 4 at 5; Am. Compl. ¶¶ 15, 18. He contends that he was not
        allowed to rest or eat the day of the audits, and was videotaped without his consent. Pls.
        Ex. L, Pls. Resp. to Interrog. No. 4 at 5; Am. Compl. ¶¶ 15, 18. It is undisputed,
        however, that all lifeguards were subjected to random performance audits by a third-party
        vendor and that a videotape of one of Holassie’s audits was viewed only by the auditor
        and DPR’s aquatic leadership team. Pls. Resp. to Defs. SOF ¶¶ 14–15, 21. Holassie does
        not explain what, if any, impact the audit had on his job.

    •   Although he disputes the cause of the incident, on July 10, 2015, Holassie, his brother,
        and another lifeguard were involved in a “physical skirmish,” during which Holassie
        tipped over a trash can and used profanity. Id. ¶¶ 5–6. On July 14, 2015, Holassie’s
        supervisor, Robert Allen, met with Holassie to discuss the incident. Id. ¶ 7. Holassie
        alleges that the incident was precipitated by an employee bullying his brother. Id. ¶ 6.

    •   On July 21, 2015, Holassie’s supervisor met with Holassie after he left his assigned zone
        to secure his whistle. Id. ¶¶ 8–9. The parties dispute whether Holassie secured coverage
        before leaving his post. Id. ¶¶ 9–10.

    •   On August 3, 2015, DPR held a meeting regarding Holassie’s alleged failure to adhere to
        the employment schedule several days earlier. Id. ¶¶ 11–12. Holassie maintains that he
        was on time for his assigned shift. Id. At the meeting, Holassie informed DPR that he
        felt targeted by other employees. Pls. Ex. M, Pls. Resp. to Interrog. No. 5 at 9.

        Holassie’s supervisor Allen subsequently emailed Tyrell Lashley, 3 DPR’s Director of
        Aquatics, stating: “Ronald Holassie has expressed to me that he feels as if he has been
        targeted by other employees and is being harassed. What would be the official DPR
        procedure [sic] course of action to take?” Pls. Ex. E.

    •   On August 4, 2015, Morris responded that he planned to meet with Holassie later that
        day, and Allen memorialized the substance of Holassie’s complaints in an email to

3
 Lashley has since married and changed his last name to Morris. Id. Going forward, the court
will refer to Lashley as Morris.


                                                 3
       Morris and DPR’s Aquatic Operations Manager. Pls. Ex. E. Holassie disputes the
       accuracy of the email. Pls. Resp. to Defs. SOF ¶¶ 4–6. At some point that day, Holassie
       rescheduled the meeting to the following day because he was not feeling well due to the
       alleged “harassment” and “hostility” he was experiencing. Pls. Ex. M, Pls. Resp. to
       Interrog. No. 5 at 10.

   •   The following morning, August 5, 2015, Holassie filed an EEOC complaint against DPR
       and later that afternoon met with Morris and other DPR management employees. Id.
       According to Holassie, he explained during the meeting that he had been “taunted and
       treated with unwarranted hostility by his supervisors and staff.” Id. Morris then read
       Allen’s email listing Holassie’s alleged incidents and complaints and stated that, effective
       immediately, Holassie would be transferred to the Rumsey Aquatic Center. Id. at 10–11.
       Holassie alleges that the transfer was retaliatory, but he agreed to the transfer because he
       wanted to continue working for DPR. Id.

B. Holassie’s 2015 Alleged Unlawful Termination

       More than one week later, on August 17, 2015, Holassie learned that his last day at DPR

would be August 23, 2015. Pls. Ex. N, Pls. Resp. to Interrog. No. 6 at 15. He e-mailed Morris to

confirm, and Morris responded: “It is my understanding that this is the date you provided to staff

as you were leaving to go back to school.” Pls. Ex. H. Holassie contends that DPR prematurely

terminated his employment.

C. Holassie’s 2016 Application for Employment

       On April 24, 2016, Holassie applied to work as a summer 2016 DPR lifeguard. Pls. Ex.

K. He did not receive an offer and never returned to work for DPR.

                                    II. LEGAL STANDARD

       Summary judgment is appropriate where there is no disputed genuine issue of material

fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986). A dispute is “genuine” only “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” only if it could affect the outcome of

the litigation. Id. In determining whether a genuine issue of material fact exists, the court must


                                                 4
view all facts in the light most favorable to the nonmoving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). At the summary judgment stage,

“[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Anderson, 477 U.S. at 255.

       The moving party bears the “initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits . . . which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323

(cleaned up); see also Fed. R. Civ. P. 56(c). The non-moving party’s opposition, however, must

consist of more than mere unsupported allegations or denials, and must be supported by

affidavits, declarations, or other competent evidence, setting forth specific facts showing that

there is a genuine issue for trial. See Fed. R. Civ. P. 56(e); Celotex Corp., 477 U.S. at 324. “If

the evidence is merely colorable, or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249–50 (citations omitted).

                                              III. ANALYSIS

A. Title VII and DCHRA Retaliation Claims 4



4
   In his Amended Complaint, Holassie alleges that he was “discriminated and retaliated against
and forced to work in a hostile work environment.” Am. Compl. ¶ 32 (emphasis added).
Likewise, in his response to DPR’s Motion for Summary Judgment, Holassie alleges
discrimination and retaliation. Pls. Resp. at 12. Any independent disparate treatment
discrimination claims are not actionable, however, because Holassie did not exhaust his
administrative remedies. Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995) (citation
omitted) (“A Title VII lawsuit following the EEOC charge is limited in scope to claims that are
‘like or reasonably related to the allegations of the charge and growing out of such
allegations.’”). Holassie “checked the box” for “retaliation” on his EEOC charge form. ECF
No. 19-2, Ex. 2. He did not check any other boxes on the form. Moreover, he explained in the
EEOC charge that “[e]ver since” his mother’s case was settled and publicized, he began to
experience alleged retaliation. Id. Accordingly, the court will dismiss any independent disparate
treatment discrimination claims with prejudice.



                                                  5
          “Title VII of the Civil Rights Act makes it unlawful for an employer to ‘fail or refuse to

hire or to discharge any individual, or otherwise to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual's race, color, religion, sex, or national origin.’” Brady v. Off. of Sergeant at Arms, 520

F.3d 490, 493 (D.C. Cir. 2008) (quoting 42 U.S.C. § 2000e–2(a)(1)). The statute also prohibits

employers from retaliating against an individual who “opposed any practice” made unlawful by

Title VII or “made a charge, testified, assisted, or participated in” a Title VII proceeding or

investigation. 42 U.S.C. § 2000e–3(a). Retaliation based on a family member’s opposition to a

discriminatory practice is actionable. Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 170

(2011).

          The DCHRA likewise prohibits discriminatory and retaliatory practices by employers.

D.C. Code § 2-1402.61. “DCHRA and Title VII employment discrimination actions are

evaluated under the same legal standard.” Byrd, 807 F. Supp. 2d at 58.

          “Where a plaintiff attempts to prove unlawful retaliation in violation of Title VII using

circumstantial evidence of motive, the burden-shifting framework of McDonnell Douglas

ordinarily applies.” Burton v. Donovan, 210 F. Supp. 3d 203, 212 (D.D.C. 2016) (citations

omitted). To establish a prima facie case of retaliation, a plaintiff must present evidence that (1)

they engaged in activity protected by Title VII, (2) the employer took an adverse employment




   Likewise, Holassie failed to exhaust his administrative remedies on his hostile work
environment claims. “A Title VII lawsuit following the EEOC charge is limited in scope to
claims that are ‘like or reasonably related to the allegations of the charge and growing out of
such allegations.’ At a minimum, the Title VII claims must arise from ‘the administrative
investigation that can reasonably be expected to follow the charge of discrimination.’” Park, 71
F.3d at 907 (citations omitted). Nothing in Holassie’s EEOC charge indicates that he intended to
bring a hostile work environment claim, nor could such a claim have reasonably arisen from the
administrative investigation.



                                                   6
action against them, and (3) the adverse action was causally related to the exercise of their rights.

Holcomb v. Powell, 433 F.3d 889, 901–02 (D.C. Cir. 2006).

       If a plaintiff establishes a prima facie case, the burden shifts to the employer to articulate

a legitimate, nondiscriminatory reason for its actions. Id. at 901 (citation omitted). If the

employer proffers such a reason, the burden reverts to the plaintiff to prove that the legitimate

reason provided by the employer was in fact pretext for discrimination. Id. This burden is one

of production, not persuasion: it “can involve no credibility assessment.” St. Mary’s Honor Ctr.

v. Hicks, 509 U.S. 502, 509 (1993). Instead, the court “must resolve one central question: Has

the employee produced sufficient evidence for a reasonable jury to find that the employer’s

asserted non-discriminatory reason was not the actual reason and that the employer intentionally

discriminated against the employee on the basis of race, color, religion, sex, or national origin?”

Brady, 520 F.3d at 494.

       1. Incidents During Holassie’s Employment

       Holassie has not established a causal connection between his mother’s protected activity

and the events that occurred prior to his 2015 termination. Holassie’s mother won her jury trial

in 2012 and settled her lawsuit with DPR in January 2014. Jean-Baptiste, 11-cv-1587-RCL,

ECF Nos. 254–55. The following summer, less than six months after the settlement, Holassie

worked for DPR, without incident. Pls. Ex. M, Resp. to Interrog. No. 5 at 7–8. It was not until

one year later, in the summer of 2015, that DPR employees allegedly began to retaliate against

him. Id. at 8.

       Attempting to establish causation, Holassie states that “[d]uring the summer of 2015, []

news that [his mother] won a sexual harassment lawsuit against Defendant was publicized.” Pls.

Resp. at 1. But his supporting exhibits contain copies of two articles published in August 2012,

Pls. Exs. A, C, and one undated article that also appears to have been published in 2012, at the



                                                  7
time of the jury award. Pls. Ex. B (“Carmen Jean-Baptists is relieved the six-year battle is over.

Today, a federal jury awarded her $3.5 million in a sexual harassment lawsuit.”); see Jean-

Baptiste, 11-cv-1587-RCL, ECF No. 185. Thus, Holassie has not established proximity between

his mother’s protected activity and the incidents that occurred during his employment.

       While a large gap between protected activity and retaliation is not necessarily fatal to a

retaliation claim, Holassie must point to other factors leading to an inference of causation. See

Greer v. Bd. of Trs. of Univ. of D.C., 113 F. Supp. 3d 297, 311 (D.D.C. 2015) (citing Buggs v.

Powell, 293 F. Supp. 2d 135, 149 (D.D.C. 2003)). He has not done so and therefore the court

will grant summary judgment to DPR on all claims associated with conduct that occurred before

his alleged unlawful termination in August 2015.

       2. DPR’s Alleged Unlawful Termination of Holassie in 2015

       Holassie engaged in protected activity, by filing an EEOC charge, a few days before his

allegedly unlawful termination on August 23, 2015. Despite the proximity between his protected

activity and his termination, Holassie’s termination claim fails because DPR proffered a

legitimate non-discriminatory reason for the termination, and Holassie has not proffered

evidence of pretext. It is undisputed that in December 2014, when DPR hired Holassie for the

2015 summer season, he completed a personnel form on which he was asked whether he needed

to “end [his] employment before Labor Day Weekend (September 7th),” to which he responded

yes and requested a “mid-August” end date. Defs. Ex. G. Similarly, Holassie’s May 29, 2015

personnel action form states that his appointment was “not to exceed 8/29/2015.” Defs. Ex. F.

       Despite these unambiguous records, Holassie contends that his employment was

scheduled to extend past August. He asserts that “there is no record evidence that [he] knew he

would return to school or would have refused an extension.” Pls. Br. at 14. He supports this

argument by citing to his testimony that he ultimately attended school in fall 2015, but did not



                                                 8
know in May or June whether his financial aid would be approved. Pls. Ex. Q, Holassie Tr. at

11–12, 36.

       This testimony does not create a genuine issue of material fact regarding what DPR knew

about any potential changes in Holassie’s scheduled departure date. Rather, it simply establishes

that Holassie viewed his return to school in the fall as uncertain, but not that DPR was aware of

this uncertainty.

       Holassie next attempts to establish pretext by citing his deposition testimony that DPR

had previously offered to extend his employment, even when DPR knew he was scheduled to

return to school in the fall. Pls. Br. 15; Pls. Ex. Q, Holassie Tr. at 102–04. Holassie further cites

to deposition testimony by two DPR employees as evidence that “seasonal lifeguarded terms

were not fixed and offers for extension were common so long as the guard was in good

standing.” Pls. Resp. 15; Pls. Ex. O, Washington Tr. at 24–25, 27–28; Pls. Ex. T, Morris Tr. at

103.

       Once again, Holassie has not proffered evidence of pretext. The testimony he cites does

not stand for the proposition he champions; rather, it establishes that employees “may work past

the Labor Day holiday,” if the pool season is extended, or there is a “shortage of personnel.” Pls.

Ex. O, Washington Tr. at 24–25; ECF No. 49, Pls. Ex. T, Morris Tr. at 103–04. Otherwise,

according to Morris, seasonal employees have a “not to exceed date,” after which “the system

will shut off” and he could no longer pay employees. Pls. Ex. T, Morris Tr. at 103–04.

       Morris testified that in order to extend seasonal employees, he had to initiate a formal HR

process articulating why he wanted to extend a lifeguard’s employment: “I can’t just say send

them because I want to. No. We have a public safety need or the government’s having a service

or program that we need these individuals.” Id. at 104. When asked how DPR determined

which employees were offered extensions, he testified it depended on who was available “if you



                                                  9
were in school—if you were a student in high school, you went back to school. If you were in

college, you went back to college.” Id.

       This testimony does not establish evidence of pretext. Holassie does not provide

evidence that DPR extended the pool season in 2015. Nor does he show that DPR’s procedures

for offering extensions in 2015 were unusual or even that DPR allowed other lifeguards to

continue working past their “not to exceed” dates. Accordingly, Holassie has not come forward

with evidence that DPR’s reason for terminating his employment in August was a pretext for

retaliation. Therefore, the court will grant DPR summary judgment on the termination claim.

               3. DPR’s Failure to Rehire Holassie in 2016

       As previously discussed, a significant time period between protected activity and alleged

retaliation is not necessarily fatal to a retaliation claim, but to survive summary judgment a

plaintiff must point to other factors leading to an inference of discrimination. See Greer, 113 F.

Supp. 3d at 311 (citation omitted). Holassie has pointed to such evidence with respect to DPR’s

failure to rehire him in 2016.

       DPR claims that it did not re-hire Holassie for summer 2016 because his lifeguard

certification—which is a prerequisite for employment—had expired, and there were no available

positions when he applied. Defs. Br. at 11–12. But DPR relies solely on Holassie’s expired

certification, without identifying any hiring policies or procedures governing expired

certifications. See Defs. Ex. H. And DPR officials testified that candidates’ lack of certification

did not preclude them from getting an interview. Pls. Ex. T, Morris Tr. at 42–43. Indeed, DPR

sometimes conducted job fairs where it interviewed non-certified applicants and then “enroll[ed]

them in the certification,” id. at 42–43, and Holassie testified that in prior years he had been

hired before obtaining re-certification. Pls. Ex. Q, Holassie Tr. at 82–83.




                                                 10
       In support of its assertion that it had completed hiring when Holassie applied, DPR points

to Morris’ testimony that in 2016 DPR had “hit its number” much earlier than it had in the past,

and that “[i]t’s very possible” that even if Holassie had a valid certification he may have been too

late in the process. Defs. Reply, Ex. I, Morris Tr. at 122. But this testimony does not establish

that DPR had completed the hiring process. And, as Holassie notes, other portions of Morris’

testimony suggest that he did not know whether DPR had completed hiring in April, when

Holassie applied. See Pls. Ex. T, Morris Tr. at 46 (“But I don’t recall ever—like once the

summer started [after Memorial Day], I don’t recall doing any more interviews.”); id. at 48 (“So

I can’t speak with any confidence where we were [with our numbers] in April.”); id. at 44 (Q:

“Do you remember about when you hit that quota, then, for opening weekend in 2016?”; A:

“When?”; Q: “Yeah. Do you know if it was like March or May?”; A: “No.”).

       Because Holassie has proffered evidence that he engaged in protected activity and DPR’s

proffered reason for subsequently failing to rehire him may have been pretextual, the court will

deny DPR’s motion for summary judgment on Holassie’s Title VII and DCHRA failure to rehire

retaliation claims.

B. WPA Claim

       “[C]laims brought under the DCWPA are subject to [the] familiar burden-shifting

framework established in McDonnell Douglas.” Payne v. Dist. of Columbia, 741 F. Supp. 2d

196, 213 (D.D.C. 2010) (citing Crawford v. Dist. of Columbia, 891 A.2d 216, 221 (D.C. 2006)).

A plaintiff must establish a prima facie case by alleging that “(1) he made a ‘protected

disclosure’; (2) his supervisor took or threatened to take a ‘prohibited personnel action’ against

him; and (3) the protected disclosure was a ‘contributing factor’ to the prohibited personnel

action.” Bowyer v. Dist. of Columbia, 793 F.3d 49, 52 (D.C. Cir. 2015) (internal quotation

marks omitted) (citing D.C. Code §§ 1–615.53(a), 1–615.54(b)) (citations omitted). Once the



                                                11
plaintiff establishes a “prima facie case by a preponderance of the evidence, the burden shifts to

the defendant ‘to prove by clear and convincing evidence that the alleged prohibited personnel

action would have occurred for legitimate, independent reasons even if the employee had not’

made the protected disclosure.” Bowyer, 793 F.3d at 52 (alterations omitted) (quoting D.C. Code

§ 1–615.54(b); Johnson v. Dist. of Columbia, 935 A.2d 1113, 1118 (D.C. 2007)). “If the

defendant shows at summary judgment that there is no genuine issue of disputed fact as to its

asserted legitimate, independent reason,” the plaintiff must come forward with “contrary

admissible evidence that a jury might credit” establishing that “the legitimate, independent

reason the defendant offered was pretext for an actual, discriminatory motive or did not actually

motivate the challenged personnel action.” Bowyer, 793 F.3d at 52 (quoting Johnson, 935 A.2d

at 1118 n.2). To impose liability at trial, the “jury must find ‘but for’ causation . . . .” Wilburn v.

Dist. of Columbia, 957 A.2d 921, 922 n.3 (D.C. 2008) (citing Johnson, 935 A.2d at 1113).

Holassie claims he made two types of disclosures—(1) internal complaints to his supervisors,

and (2) his EEOC complaint. See Pls. Resp. at 25–26.

       Although the parties address the application of the WPA to all of DPR’s alleged

retaliatory conduct, in his Amended Complaint Holassie alleges only that his transfer to the

Rumsey Aquatic Center was retaliatory under the WPA:

       COUNT II: Violation of the D.C. Whistleblower Act, D.C. Code §§ 1-615.51 et
       seq.

       34.     Plaintiff incorporates by reference paragraphs 1-28 above.

       35.     As described herein, Plaintiff’s supervisors and managers, each of whom
               was an employee of DPR, threatened to transfer Plaintiff in response to
               Plaintiff’s complaints about the harassing, discriminatory, unfair and
               retaliatory conduct to which he was subjected while working for DPR.

       36.     This conduct by DPR’s employees violated D.C. Whistleblower Act, D.C.
               Code §§ 1-615.51 et seq.




                                                  12
Am. Compl. ¶¶ 34–36. Accordingly, the court will only address the WPA claim as it relates to

the transfer.

    1. Internal Complaints

        Prior to his transfer, Holassie had not yet filed his EEOC charge; all his complaints were

internal. Holassie alleges that he complained to DPR (1) about switching shifts because he felt

“uncomfortable,” (2) that he was “targeted by other employees and [] harassed,” (3) that “he was

being tormented, harassed, and subjected to hostility,” and (4) that “he had been taunted and

treated with unwarranted hostility.” See Pls. Ex. L, Pls. Resp. to Interrog. No. 4 at 5; Pls. Ex. M,

Pls. Resp. to Interrog. No. 5 at 10.

        Holassie argues that his complaints were “protected disclosures” for purposes of the

WPA, but relies solely on cases involving Title VII, not the WPA. See Pls. Resp. 24–26. To

establish retaliation under Title VII, a plaintiff must show that their actions constituted

“protected activity.” See 42 U.S.C. § 2000e–3(a) (making it unlawful under Title VII to retaliate

against an applicant or employee “because he has opposed any practice made an unlawful

employment practice by [Title VII], or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing” relating to a Title VII

charge); Howard R.L. Cook & Tommy Shaw Found. ex rel. Black Emps. of Libr. of Cong., Inc. v.

Billington, 737 F.3d 767, 772 (D.C. Cir. 2013) (noting that the retaliation provision in 42 U.S.C.

§ 2000e–3(a) “protects employees who file discrimination charges (or engage in other statutorily

protected activity) from materially adverse retaliation by their employers.”) (citing Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)). In contrast, the WPA requires that a plaintiff

have made a “protected disclosure,” which is defined as

        (A)     Gross mismanagement;

        (B)     Gross misuse or waste of public resources or funds;



                                                 13
       (C)     Abuse of authority in connection with the administration of a public program or
               the execution of a public contract;


       (D)     A violation of a federal, state, or local law, rule, or regulation, or of a term of a
               contract between the District government and a District government contractor
               which is not of a merely technical or minimal nature; or

       (E)     A substantial and specific danger to the public health and safety.

Williams v. Johnson, 776 F.3d 865, 870 (D.C. Cir. 2015) (quoting D.C. Code § 1–615.52(a)(6)).

       Holassie’s generalized complaints of “harassment,” “torment,” and “hostility”—

containing no mention of alleged discrimination—do not meet the WPA definition of a

“protected disclosure.” In some instances, such as here, “a workplace complaint is just a

workplace complaint.’” Coleman v. Dist. Of Columbia, 794 F.3d 49, 53 (citing Wilburn v. Dist.

of Columbia, 957 A.2d 921, 925 (D.C. 2008); Williams, 776 F.3d at 870). Holassie did not, as

the WPA requires, allege “‘objectively serious’ governmental act[s] of gross mismanagement,

gross misuse or waste of public funds, abuse of authority, a material violation of local or federal

law, or a substantial and specific danger to public health and safety.” Coleman, 794 F.3d at 58

(citing Williams, 776 F.3d at 871–72). Accordingly, the court finds that Holassie’s internal

complaints did not constitute “protected disclosures” under the WPA.

   2. EEOC Charge

       Holassie filed his EEOC charge on August 5, 2015 and, later that day, met with Morris,

who informed him that DPR was transferring him to the Rumsey Aquatic Center. Pls. Ex. M,

Pls. Resp. to Interrog. No. 5 at 11. Holassie claims that the transfer was retaliatory, but that he

agreed to it because he wanted to continue working for DPR. Id. Despite the proximity between

the filing of the EEOC charge and the transfer, Holassie has not established a prima facie case

for retaliation under the WPA.




                                                  14
       While a “prohibited personnel action” can include a “threatened, or actual . . . involuntary

transfer, reassignment, or detail,” D.C. Code § 1–615.52(a)(5)(A), Holassie has not produced

evidence that the transfer constituted an adverse employment action. In evaluating alleged

retaliatory conduct, “the standard is objective but context-specific.” Mentzer v. Lanier, 677 F.

Supp. 2d 242, 251 (D.D.C.), aff’d, 408 F. App’x 379 (D.C. Cir. 2010) (citing Burlington N., 548

U.S. at 68–69 (2006)). A transfer or schedule change “may make little difference to many

workers, but may matter enormously to a [parent] with school-age children.” Mentzer, 677 F.

Supp. 2d at 251–52 (quoting Burlington N., 548 U.S. at 69). “To be actionable, the challenged

conduct must be materially adverse, producing significant, nontrivial harm to the employee”

such that they would be dissuaded from making a charge of discrimination. Mentzer, 677 F.

Supp. 2d at 252 (quoting Burlington N., 548 U.S. at 67–68).

       Holassie has not met this standard. He has provided no details about the transfer:

whether the commute, working conditions or schedule were materially more difficult, or whether

his pay diminished. As such, Holassie has not “produced enough evidence to permit a

reasonable juror to conclude that [the transfer] may have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” See Mentzer, 677 F. Supp. 2d at 252;

Williams v. Dist. Of Columbia, 825 F. Supp. 2d 88, 98–101 (D.D.C. 2011) (rejecting Plaintiff’s

argument that “any employment action whatsoever” can support a WPA claim and finding that

WPA claims incorporate “a ‘materiality’ requirement akin to the one in federal employment

discrimination law”).

       Even if he had established that the transfer constituted an adverse employment action,

Holassie has not proffered evidence that Morris knew that Holassie had filed an EEOC charge

just hours before their meeting. See Pls. Counter SOF ¶¶ 88, 90, 93. Morris testified that he did

not learn of Holassie’s EEOC charge until “very close to the end of August,” Defs. Reply, Ex. B,



                                                15
Morris Tr. at 100–02, and there is no evidence contradicting this testimony. Absent evidence

that Morris knew about the EEOC charge, Holassie cannot continue to press his WPA claim

arising out of his transfer. See Coleman, 794 F.3d at 64 (“Without evidence, circumstantial or

otherwise, that the decision-maker responsible for the adverse action had actual knowledge of the

[complaint], Coleman has failed to create a disputed fact question about whether the decision

was retaliatory.”) (cleaned up).

                                   VI.   CONCLUSION

       For the foregoing reasons, the court will GRANT in part, and DENY in part, DPR’s

motion for summary judgment. The motion will be denied with respect to Holassie’s Title VII

and DCHRA retaliation claims predicated upon DPR’s failure to re-hire Holassie in 2016. In all

other respects the motion will be granted.

       The court will also dismiss with prejudice Plaintiff’s hostile work environment claim and

any disparate treatment claims.


Date: February 1, 2022

                                                           Tanya S. Chutkan
                                                           TANYA S. CHUTKAN
                                                           United States District Judge




                                               16